                           Case 1:20-cv-03031-AKH Document 18
                                                           17 Filed 07/22/20
                                                                    07/21/20 Page 1 of 1

Attorneys admitted in                                                                               Doniger // Burroughs
                                                                                                    Doniger    Burroughs Building
                                                                                                                         Building
California, New York,                                                                               603
                                                                                                    603 Rose
                                                                                                        Rose Avenue
                                                                                                               Avenue
Texas, Pennsylvania, and                                                                            Venice,
                                                                                                    Venice, California
                                                                                                            California 90291
                                                                                                                       90291
Maine
                                                                                                    New York
                                                                                                    Doniger    Office
                                                                                                            / Burroughs NY
Sender’s contact:                                                                                   295
                                                                                                    231 Madison           22nd Floor
                                                                                                                 Avenue,Suite
                                                                                                        Norman Avenue,         413
scott@donigerlawfirm.com                                                                            New York,New
                                                                                                    Brooklyn,  NewYork
                                                                                                                     York11222
                                                                                                                          10017
(310) 590-1820
                                                                                                    Sender’s contact:
                                                                                                    scott@donigerlawfirm.com
                                                                                                    (310) 590-1820



                                                       July 21, 2020
                                                               A suggestion of settlement having been made, it is
DELIVERED VIA ECF                                              ordered that the Clerk of the Court shall mark this matter
                                                               closed and all pending motions denied as moot; provided,
The Honorable Alvin K. Hellerstein                             however, that if settlement is not consummated within 60
United States Courthouse
                                                               days of the date of this Order, either party may apply by
500 Pearl Street
                                                               letter within the 60-day period for restoration of the action
Room 1050
                                                               to the calendar of the undersigned.
New York, NY 10007
212-805-7942                                                   Alvin K. Hellerstein /s/
                                                               July 22, 2020
                                     Case Title:          Seliger. v NBCUniversal Media, LLC
                                                          1:20-cv-03031-AKH
                                     Re:                  Notice of Settlement

Your Honor:

         As you know, our office represents Plaintiff Mark Seliger (“Seliger”) in this action. The parties have
settled the action in principle and respectfully request that the current deadlines be vacated by 30 days to
finalize and discharge their obligations under the settlement agreement and dismiss the action. Defendant’s
answer is currently due on July 23, 2020. This is the first request for an extension by Seliger, although
Defendant has previously requested three extensions to answer or otherwise respond to the Complaint, which
Your Honor granted. (See Dkt. #16.)

           Thank you for your time and consideration of this request.

                                                   Respectfully submitted,

                                             By: /s/ Scott Alan Burroughs
                                                 Scott Alan Burroughs
                                                 DONIGER / BURROUGHS
                                                 For the Plaintiff

SO ORDERED.


By:       ______________________
          Honorable Alvin K. Hellerstein

Date: ______________________

                                                             1
